United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 08-3989
                                ___________

Frank R. Owens,                        *
                                       *
            Appellant,                 *
                                       *   Appeal from the United States
      v.                               *   District Court for the Northern
                                       *   District of Iowa.
Verlyn Isaac; Jean Evan; C/O Phillip; *
Mike Bickford; William Soupene;        *   [UNPUBLISHED]
Kevin Hagemann; Marilee S.             *
Giegerich; K. Clark; Stephen Salviati; *
Tyrone Bontrager; Raymond Turano; *
Samuel Fierro; Larry J. Theilen; Lt.   *
Pasker; Randy Oldenburger; Tom         *
Luensman; Dan Dietiker; Steve Lynch; *
William Rindy; C/O Baker; Kathy        *
Condon; Jerry Burt; Steven Wendl;      *
Jake Noonan,                           *
                                       *
            Appellees.                 *

                                ___________

                           Submitted: May 7, 2009
                              Filed: May 12, 2009
                               ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
      Iowa inmate Frank R. Owens appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the
record, see Popoalii v. Corr. Med. Servs., 512 F.3d 488, 499 (8th Cir. 2008) (de novo
review), we find no basis for overturning the district court’s determination that Owens
had not administratively exhausted his conditions-of-confinement claims, and we
conclude summary judgment was proper on his claims arising from prison disciplinary
matters and from his December 2006 transfer to the Iowa State Prison. Accordingly,
we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.

                                         -2-